DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to in accordance with PCT Article 7.  Drawings shall be required when they are necessary for the understanding of the invention, see MPEP 1825.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).
an electrically conductive bearing arrangement which is directly or indirectly electrically connected with the contact plug via the conductor, as claimed in Claim 1; reference sign 48, designating the electrical flow path, covers conductor 18 in the lone instant application figure; as such, the structure of the conductor 18 cannot be seen, and it is not clear how the conductor electrically connects the bearing arrangement 26 to the contact plug 60
fuel vapor accumulator, as claimed in Claim 2
No new matter should be entered.

New corrected drawings in compliance with 37 CFR 1.121(d) and/or PCT Rule 11 are required in this application because they fail to comply with the following PCT Rule sections.
New corrected drawings in compliance with 11.13(a) are required in this application because the replacement drawing does not contain durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes.
New corrected drawings in compliance with 11.13(c) are required in this application.  Due to the problems as discussed in 11.13(a) above, the figure would not be able to be 
	
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "21" and "47" have both been used to designate pump housing part. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11-22 are objected to because of the following informalities:
Claim 11, Lines 9-10, the phrase “the pumping wheel being configured to pump the fuel vapor from the inlet opening to the outlet opening” should read --the pumping wheel being configured to pump 
Claim 16 should read -- The vapor pump as recited in claim 11, wherein the motor housing .--
Appropriate correction is required.

The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claim 19 has been renumbered Claim 18, since Claim 18 was not included in the amended claims.  As a result, Claim 20 is renumbered Claim 19, and the first Claim 21 is renumbered Claim 20.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
As to Claim 11, applicant has failed to show possession of the claimed invention by omitting essential detail needed to understand what the invention is and how it works.  Applicant claims “an electrically conductive bearing arrangement which is directly or indirectly electrically connected with the contact plug via the conductor”.  This raises questions to what applicant had possession of, in that neither the specification nor the drawings, or a combination thereof, adequately explain how the bearing arrangement is indirectly electrically connected with the contact plug.  When referencing the single instant application figure, reference sign 48, designating the electrical flow path, covers conductor 18.  As such, the structure of the conductor 18 is not sufficiently shown.  The only structure in the figure which connects the bearing arrangement 26 to the contact plug 60 is the motor housing 22.  Paragraph 0024 only states the motor housing 22 is made of a solid plastic material.  Paragraph 0024 does not state whether the plastic material is electrically conductive or not, so has not provided sufficient structure to accomplish the claimed limitation.  The instant application only uses a description similar to that of the limitation, so does not provide any more details on how the bearing arrangement is indirectly electrically connected with the contact plug.  Therefore, Applicant has failed to provide sufficient written description for how the electrically conductive bearing arrangement is indirectly electrically connected with the contact plug via the conductor.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12, 16, 17 & 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to Claim 12, the limitation “the vapor pump is a purge pump for venting a fuel vapor accumulator”, is indefinite.  The preamble of both Claims 1 & 2 state the scope of the claim is limited to a vapor pump.  However, Claim 12 claims the vapor pump is used as part of a system including a fuel vapor accumulator.  Therefore, Claim 12 has broadened the scope of Claim 11 from a pump to a system including a pump.  As such, the scope of the claims is not clear, making the limitation indefinite.
As to Claim 16, the limitation “the motor housing is provided as a solid plastic material housing with an overmolded motor stator” is indefinite.  A motor stator was already defined in Claim 11.  It is not clear if the motor stator claimed in Claim 16 is the same motor stator claimed in Claim 11, or if a second motor stator is being claimed.  For the purpose of examination, the motor stator in Claim 16 will be considered the same motor stator as in Claim 11, and the limitation will be interpreted where the solid plastic material is overmolded over the motor stator.
As to Claim 17, the limitation “a pump housing part, wherein, the motor housing is provided as a plastic housing which comprises an end face, and the pump chamber of the pump housing is enclosed by the pump housing part and the end face of the plastic housing”, is indefinite.  A pump housing was already defined in Claim 11, where the pump housing comprises a pump chamber.  The pump housing part 21 is also defined as defining the pump chamber 24 in instant application Paragraph 0018.  When referencing the only instant application figure, there appears to only be one pump housing part.  As such, it is not clear what differentiates the pump housing from the pump housing part, making the limitation indefinite.  
As to Claim 18 (renumbered from Claim 19, as explained in the Claim Objections section above), the preamble “The vapor pump as recited in claim 18”, is indefinite.  Claim 19 was misnumbered (see Claim Objections section above), so was renumbered as Claim 18.  As such, renumbered Claim 18 (formerly Claim 19) depends on itself, since Claim 18 is dependent upon Claim 18.  A claim cannot depend on itself, because a dependent claim must further limit a prior limitation.  Therefore, Claim 18 is indefinite, since it is not clear which claim Claim 18 should depend from.  For the purpose of examination, it will be assumed Claim 18 depends on Claim 11.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 19 was misnumbered (see Claim Objections section above), so was renumbered as Claim 18.  As such, renumbered Claim 18 (formerly Claim 19) depends on itself, since Claim 18 is dependent upon Claim 18.  A claim cannot depend on itself, because a dependent claim must further limit a prior limitation.  Applicant may cancel the claim(s), amend 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-15 & 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeya (U.S. PGPub 2006/0024176), in view of Aisenbrey (U.S. PGPub 2005/0263935), further in view of Takarai (U.S. PGPub 2016/0248292), further in view of Honda (U.S. PGPub 2013/0119799).
As to Claim 11, Ikeya teaches a vapor pump (1; Figures 1-7, 15-17) for an automotive application (as shown in Figures 15/18, where Paragraph 0118 states the first representative fuel pump, shown in Figures 1-7, is shown in Figures 15-17 and Paragraph 0065 states Figures 18 is representative of Figure 15; Paragraph 0003), the vapor pump (1) comprising: a housing group (6/7/8/9) comprising, a pump housing (8/9) which comprises (as shown in Figure 1) a pump chamber (within 8/9), an inlet opening (42) and an outlet opening (45/48), and a motor housing (6) which comprises (as shown in Figure 1) a motor chamber (10); a rotor shaft (18)…a pumping wheel (34) arranged in (as shown in Figure 1) the pump chamber (within 8/9) and mounted on (via 19/38; Paragraph 0086) the rotor shaft (18) so as to rotate therewith (Paragraph 0086), the pumping wheel (34) being configured to pump the fuel vapor (as shown in Figure 18) from the inlet opening (42) to the outlet opening (48)…a drive motor (2) comprising 
Ikeya is silent on the shaft and impeller material, so does not explicitly teach a rotor shaft made from an electrically conductive material…the pumping wheel being made at least in part from an electrically conductive plastic material.  Ikeya also does not teach a drive motor comprising a motor control unit, a contact plug configured to provide an electric connection of the motor control unit; a conductor; and an electrically conductive bearing arrangement which is directly or indirectly electrically connected with the contact plug via the conductor.
Aisenbrey describes a pump for preventing electrostatic discharge while pumping automotive gasoline (Paragraph 0007), and teaches a rotor shaft (146) made from (Paragraph 0067) an electrically conductive material (conductive loaded resin-based material; Paragraph 0067)…the pumping wheel (172) being made at least in part from (Paragraph 0069) an electrically conductive plastic material (conductive loaded resin-based material; Paragraph 0069).  Aisenbrey Paragraph 0045 describes a conductive loaded resin-based material as a resin based with “exemplary micron conductive powders include carbons, graphites, amines or the like, and/or of metal powders such as nickel, copper, silver, aluminum, or plated or the like.”
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the rotor shaft and impeller, as taught by Ikeya, from a conductive loaded resin-based material, as taught by Aisenbrey, to significantly lower “the cost of materials and the design and manufacturing processes used to hold ease of close tolerances, by forming these materials into desired shapes and sizes (Aisenbrey Paragraph 0044).”

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to control the motor, as taught by Ikeya, with a control board containing a conductor, as taught by Takarai, to accurately control the motor and to relieve static discharge (Takarai Paragraph 0015).
Honda describes a similar fuel pump as Ikeya, and teaches an electrically conductive bearing arrangement (26; Paragraph 0019, where metal --copper alloy-- is electrically conductive) which is directly (as shown in Figure 1) or indirectly electrically connected with (as shown in Figure 1) the contact plug (50) via the conductor (30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the bearing, as taught by Ikeya, as modified, from copper alloy, as taught by Honda; and to extend the conductor, as taught by Honda, between the contact plug and the bearing, as taught by Ikeya, as modified, to suppress corrosion of the bearing (Honda Paragraph 0028).
As to Claim 12, Ikeya, as modified, teaches all the limitations of Claim 11, and continues to teach the vapor pump (Ikeya 1, as modified above) is a purge pump (Ikeya 48 and 30 allows for fuel vapor to be purged from the pumped fuel) for venting a fuel vapor accumulator (fuel tank 92, as shown in Figure 18, where one of ordinary skill in the art would recognize a fuel tank includes fuel vapor).
As to Claim 13, Ikeya, as modified, teaches all the limitations of Claim 11, and continues to teach the electrically conductive plastic material (Aisenbrey conductive loaded resin-based material) of the pumping wheel (Ikeya 34) comprises (Aisenbrey Paragraph 0045) an electrically conductive filler (graphite; Aisenbrey Paragraph 0045).
As to Claim 14, Ikeya, as modified, teaches all the limitations of Claims 11 & 13, and continues to teach the electrically conductive filler is graphite (Aisenbrey Paragraph 0045 states the use of graphite as an option).
As to Claim 15, Ikeya, as modified, teaches all the limitations of Claim 11, and continues to teach the electrically conductive material (Aisenbrey conductive loaded resin-based material; Aisenbrey Paragraph 0067) of the rotor shaft (Ikeya 18) is a metal (Aisenbrey Paragraph 0045 states the use of “metal powders such as nickel, copper, silver, aluminum, or plated or the like” is an option).
As to Claim 20 (see Claim Objection section above for clarification), Ikeya, as modified, teaches all the limitations of Claim 11, and continues to teach the pumping wheel (Ikeya 34, modified by Aisenbrey) is a centrifugal wheel (as shown in Ikeya Figure 1).
As to Claim 21, Ikeya, as modified, teaches all the limitations of Claim 11, and continues to teach the conductor (Takarai 36 modified by Honda) is formed at least by a conductive wire connection (both Takarai 36 --Paragraph 0057-- and Honda 30 --Paragraph 0024-- show the conductor as a wire) to (as shown in Honday Figure 1) the contact plug (Ikeya 27).
As to Claim 22, Ikeya, as modified, teaches all the limitations of Claims 11 & 21, and continues to teach the motor control unit (Takarai 32) comprises a circuit board (Takarai Paragraph 0041), and the conductive wire connection (both Takarai 36 --Paragraph 0057-- and Honda 30 --Paragraph 0024-- show the conductor as a wire) is guided via (as shown in Takarai Figure 2) the circuit board (Takarai 32) of the motor control unit (Takarai 32).

Claims 11, 17 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takarai, in view of Aisenbrey, further in view of Honda.  Note parallel rejection.
As to Claim 11, Takarai teaches a vapor pump (10) for an automotive application (the pump being intended for use with vapor and as an automotive application is considered 
Takarai does not explicitly teach a rotor shaft or impeller made from an electrically conductive material, a contact plug --although Paragraph 0042 describes the control board 32 receiving power from a battery, which implies a contact plug-- configured to provide an electric connection of the motor control unit; and an electrically conductive bearing arrangement which is directly or indirectly electrically connected with the contact plug via the conductor.
Aisenbrey describes a pump for preventing electrostatic discharge while pumping automotive gasoline (Paragraph 0007), and teaches a rotor shaft (146) made from (Paragraph 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the rotor shaft and impeller, as taught by Takarai, from a conductive loaded resin-based material, as taught by Aisenbrey, to significantly lower “the cost of materials and the design and manufacturing processes used to hold ease of close tolerances, by forming these materials into desired shapes and sizes (Aisenbrey Paragraph 0044).”
Honda describes an electric motor pump with an impeller, and teaches a contact plug (50/60) configured to provide an electric connection (Paragraph 0026); an electrically conductive bearing arrangement (26; Paragraph 0019, where metal --copper alloy-- is electrically conductive) which is directly (as shown in Figure 1) or indirectly electrically connected with (as shown in Figure 1) the contact plug (50/60) via the conductor (30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the bearing, as taught by Takarai, as modified, from copper alloy, as taught by Honda; and to extend the conductor, as taught by Honda, between the contact plug and the bearing, as taught by Ikeya, as modified, to suppress corrosion of the bearing (Honda Paragraph 0028).
Once the Honda contact plug is modified into Takarai, as modified, pump, the Honda contact plug (50/60) will provide an electric connection to Takara motor control unit 13.
As to Claim 17, Takarai, as modified, teaches all the limitations of Claim 11, and continues to teach a pump housing part (Takarai 15; see 112(b) above for interpretation clarification), wherein, the motor housing (Takara 23) is provided as a plastic (Takarai 

    PNG
    media_image1.png
    749
    748
    media_image1.png
    Greyscale

Takarai Figure 1, Modified by Examiner

As to Claim 18 (see Claim Objection section above for clarification), Takarai, as modified, teaches all the limitations of Claim 11 (see 112(b) rejection above), and continues to teach the drive motor (Takarai 12) is a permanently excited (via permanent magnets in Takarai 25; Takarai Paragraph 0036) drive motor (Takarai 12), and the motor rotor (Takarai 18) comprises permanent magnets (Takarai Paragraph 0036) potted in a plastic material Takarai Paragraph 0036).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Takarai, in view of Aisenbrey, further in view of Honda, as evidenced by protolabs.com (see Overmolding & Insert Molding _ Prototyping & Low-volume Production pdf from protolabs.com/services/injection-molding/overmolding-insert-molding/).
As to Claim 16, Takarai, as modified, teaches all the limitations of Claim 11, and continues to teach the motor housing (Takarai 23) is provided as a solid plastic material (Takarai Paragraph 0035) housing (Takarai 23) with an overmolded (Paragraph 0035 states the motor housing is formed via insert molding) motor stator (Takarai 21).  The website protolabs.com states insert molding includes overmolding --see “What is Insert Molding?” section.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takarai, in view of Aisenbrey, further in view of Honda, further in view of Rahman (U.S. Patent 7,969,058).
As to Claim 19 (see Claim Objection section above for clarification), Takarai, as modified, teaches all the limitations of Claim 11, but does not teach the drive motor is an asymmetrically permanently excited drive motor.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to make the stator, as taught by Takarai, as modified, with asymmetric stator slots, as taught by Rhaman, to decrease torque ripple (Column 1, Lines 22-23).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchida (2006/0219231) describes a vapor fuel treatment system.  Stewart (5,313,129) describes a static discharge prevention means connected to an electric motor bearing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BRANDT whose telephone number is (303)297-4776.  The examiner can normally be reached on Monday-Thursday 10-6, MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DAVID N BRANDT/            Examiner, Art Unit 3746